Y2




‘:,   OFFICE OF THE   ATTORNEY      GENERAL OF TEXAS
,!                         AUSTIN
1,




           in thiu Stats    until thsro he beea affixed to
XonsrablsGhazQ*jLsokhart~Page $3



suoh instrument sttmp8 ia aoowdanob with the protlrk~ons~
OS.sa%tJ statute,as&dvhish fixbe e tax basbd npon thr.amount
al the notes or abligatianl, recorded by thr hmtrwmnt filed
or reoofdod, a& whloh provider              that     *payment oi ths   tu . . .
shall k mldsnssd by afflrln$'thostalPps~i.rsued by the State
through the Btato Tro~suror and tbo Cow&y Olsrktiss prs-
rb~%kd In the statute.               The statute spoalflaally      provld,$
as Pollova:
              I           eaoh Cbant~ h&k          8hdi be entitled
      to r&G         ia   tees~ of   0fri00  for huwS,ing     said
      8trop8,      rm      (6%)   pat omnt.ot ths muat        or
      Lana) rsoeirsdfrom ths sale or su~~st;arrpe,
      prorldadruoh ice for w 01)s 6alwMar month
      shall no* rrorod On, 'Huiadrsd(&lOa.QO) Dollars,
      said,ilvo(6%) psr osnt te.bs rsUaLned, by the
      County Clwk when retiittlng to ths Stats 'Trsas-
      urer as aboveprwldsd~ . .'.*
             We urulsrrtsnt3that tho,faotsltuatian~ou,ask
a?wut &se      ihsn a pemob.paid the stamp tsx in quostlon00
a &m&y Clerk under pmtost          in w$)ing ugd~r the pmosdum
prasorUn~U        In Art1018 7pWb OS Vsrnon's Annotattrb Rwlssd
Oiril StatutosOS Texas,.bu8failsd~
                                 to ill0 solt.towtoovs~
said tu wlthln 90 days. Said AMlola TOS?b roads in part
as'r0ih8:
              '880.,l. kry perron,rwm 0~ o~rpor4tton
      who may bs required  to pay to ths hsad of any
      brpartment 02 tha BUatb Q~VOTMOQ~    any oocupa-
      tlon, gross raoeipt, inumhlse, 118ense or othec
      prlrfloge tax or fss; and who bsllsvos or oon-
      tends that ths ssmsLie unlawful and that rush
      pub&s olflolsl   1s not lawfully sntltl*d to ds-
      mad or oollqo0 the cam shall,asrarthslsss,
      be requirsd.to pay suoh aaount, as rush publla
      orftioial &argsd vlth.ths oollsctioa thsresi msy
      &ma to bcdw the, State an& shall ba. entitled
      to aboompanysuoh payus& wlth a wrlttrn grotwt,
      srttlng out fully. arid ln &tall  each and s'lsry'
      ground or rbaaon why it is 00ntSoilSd that  Sirah
      dsaand is unlawful or unauthorlrsd.'

           l8so. 2. Upon ths payment 05 suoh tues or
      Ieon, noosmpanlsd by suoh wrlttsa protsst, the
      tupyor     shall have ninotj (90) days from said
      date w:%hW    whibh to tllr suit r0r th4 noovory
      thmreof iti a&v oaurt of aometeat    Wrisdtstioa
      In *avia   tlotity, Texas rad~noar o*hoPi . '.     .*
            wb hstb hrretofOr0 held Ln AtOornb 6rarralBs COG
frrqnos Oplnlon MO. 3061 deted Jwab 17, 166I;~ that thls ti$
lnird   b$ said Ben&b 6lil HO. 64, 46th Log%riaturo, Aotr
1968, fbrt~olo 704701 18 an 0x0%80tsx upon tha prltllogo or
urlnj~ tha publto rsoordr md not a tax         upon property.  See
ala0 the oar0 of CftJ of Abllms t. Tryu, (Ct. C&Y. i&p.)
146 6. W. (ad) 664, whiah hold ~thst the er%glnal Woordl
 rtup tu statute, prior to Us metiernt .by aaid donate4l 111
Xo. %4, was a tar:~poa the prlvllog0 0f th0 llrs~holdor to
 aoqPlri ths het%@fits af the rhglstrsti6a       laws*.  Thotsxln
 q?&estion, belnf a p~ivllsgo tc,        is a tu t&U oan bs paid'
unds~ prates6 to ths hoad of~arpr dspmrrcsnt of the Stats
~Weranrnt* as provided iA the protest rtatute.
           Wb are not maindful       that   thrrb might ba a paos’bioa
hto    tither    or   nbt   payment OS 83amQtUr8    80~14 bs ludo to
a Qouaty.‘Glsrk under said protoet statute. (hrbl010 7OS7bj kaauee
raid pretest statute appl$es whun a person rmay k mqut#d to
p@$ to j@‘h&ad of a4 drvatiment of ~th8 State BoVo~       ,a14
oooupat%un, g~ors reoolpt, frttnohlso, lloons0 Of otbr prtr-
iioga tu OP re0* and then ti#%t be a quosblon as to uhbthor
or not a Count7 Giork is the hasd ot a dopartaent of tho
Btato Oorunmsnt;  but we do not bellovo It is no~srary to
psss on that qusetlon in answorlng pour 1aqulpJ:
           We will naw oram%nethe part of &8101* 70470 qwt-
ld rbora that     makes rovlslon for oaoh County Olork to ro-
OOiTO rile    POP 6M6 P5%) Of th0 mOnO;l r0OOl~Od fFOm the DA10
Or tho s0aaps. It saps thit ths l    Oounty Olerl shall bo on-
titled to rotain . . . ror handUn omid ItAlBpA, rm (5%)
pu oont or tho amount of mmop roaelrod fro= th0 srlo of
ruoh st~s.      ' The statute says that the Clerk ohall POtAb
the menoy *for handllnn said stamO8 , and lt 1s the @taPpa
Sold to whlah that provliion refers.     Prom this we ooaalode
that tbo author@ Of the atatuto lntendod that the Clerk who
made the #alo should reoaltm the ooiaponsatlon. Xi tho Clsrk’e
right to oolleot ths rite per mat (5%) to which ho 18 bn-
titled for handling the staarps and tho salo 6bscSOr 1s post-
poned ninety dAJ8 bsoauso of oertiln 186~1 delays AS outllnod
in your lottor the #AinS rule would appu, that Is, ths Clsrk
klonor8ble@barley Lookhart, Page 4



who R&     th8 8ri0, sod Uot th0 clOrk Who hWI ttiOn Off100
later,  would b8 entitlad to th. @oRPenration.    a.  mtatute
ray* that the monej he rhall retain rhall be "five (8s) p.r
omnt OS the ameunt of money reeelved iron the male.* The
mali takom   plaao when thm lt8apm are deUvmwl,    and the
money I8 reamiv@d at that time although it mar be *tfmd Up*
for 8 pmrIQ& of time beoaumo 08 oertaia legal     roomedLng8.
Uhmn the    tine   doer OORIOthat Siam     per   gent(Cd     OS   th8
non87 r8orlvei.i
               from that                       taken by the
                           8~10 Oan be lo tua lly
Clark am a fee for handling m&l ltampm, it 18 a Se0 ior
the month UI whioh the   8818 ~88 amlo.
           Our anewor to your firmt quomtion im that the five
pri- omnt (S$) oommlmmlon mheuX&M 8pallea againat thm #lOO.OC
montlily llait allmcl by the mtatutm to the moonth fn whloh It
im 0olleolW.

               Our anewer   to your   mroond question   is   that in    the
bet      litmatloa you lmk about, in whloh a new Clmrk took oifioe
aftor the @tonmywarnoollmoted but befor the money warn.re-
loamrb fr@m the muepenmm iund, the retlrlng Clmrk vho oolleet-
ld the money im entitled to the fLve pmr omnt (a$) oo~im8lon.
          We wimh to adtime that we IMJ not parrlng oa a
mituation In vhioh the payment o? the five per oont (6%* fO0
for hanUlln th8 mtimpm %r dmlmyti for more than a year titer
the County 8lerk oeamemto hold offloe beoaummof a protemt
lult being filea and lltig:.ted.  Buoh a sltuatlon night in-
tolro a oonmtruetlon of Artiolm SBQRof Vernon'8 &knot&M
Rwiwd CivZl Statutes of Texam, vhloh provides that iiem in
oertrin Inmtanoms#hall be paid into the County Treamurf and
not to the oificer 'In the event the of?loeP earning th8 fee8
that are dellnqumnt ham not oolleoted the 8-e w-in     trelrm
monthmafter he oeammsto hold the oifkoe.*
                                              Your8 very truly




                                                             Aam~mtant